J-S58006-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CALEB KENYON RAMEY,

                            Appellant                 No. 814 WDA 2013


           Appeal from the Judgment of Sentence November 5, 2012
             in the Court of Common Pleas of Washington County
              Criminal Division at No.: CP-63-CR-0002491-2011


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                   FILED NOVEMBER 7, 2014

        Appellant, Caleb Kenyon Ramey, appeals from the judgment of

sentence following his jury conviction of rape of a child, 18 Pa.C.S.A.

§ 3121(c); involuntary deviate sexual intercourse with a child, 18 Pa.C.S.A.

§ 3123(b); aggravated indecent assault of a child, 18 Pa.C.S.A. § 3125(b);

indecent assault (complainant less than thirteen years of age), 18 Pa.C.S.A.

§ 3126(a)(7); indecent exposure, 18 Pa.C.S.A. § 3127(a); endangering

welfare of children, 18 Pa.C.S.A. § 4304(a)(1); recklessly endangering

another person, 18 Pa.C.S.A. § 2705; unlawful restraint, 18 Pa.C.S.A.

§ 2902; false imprisonment, 18 Pa.C.S.A. § 2903; and terroristic threats, 18

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S58006-14



Pa.C.S.A. § 2706.1 Appellant challenges various evidentiary rulings, the trial

court’s decision not to remove certain jurors, and the weight and sufficiency

of the evidence for all convictions.             He also claims the sentence was

excessive. We affirm on the basis of the trial court opinion.

       In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. (See Trial Court Opinion, 1/17/14,

at 1-9). Therefore, we have no reason to restate them in detail here. We

note briefly for context that Appellant’s jury conviction arose out of his

forcible restraint and sexual assaults of D.R., the victim, then seven years of

age, from July to September 2011.              Following the death of both of her

parents, D.R. and her brother resided with various friends and family,

including Appellant and his family, and eventually in foster care.           D.R.

disclosed the sexual assaults by Appellant to her former and current foster

parents, as well as to her therapist.

       After his jury conviction, on November 5, 2012, the court sentenced

Appellant to an aggregate term of not less than thirty four years’ nor more
____________________________________________


1
  Appellant erroneously appeals from the “order” entered on May 17, 2012.
(See Notice of Appeal, 5/09/13). May 17, 2012, was the date of the jury
verdict. An appeal in a criminal matter is taken from the judgment of
sentence as finalized by the denial of a post-sentence motion.        See
Commonwealth v. Borovichka, 18 A.3d 1242, 1246 n.1 (Pa. Super. 2011)
(citing Commonwealth v. Chamberlain, 658 A.2d 395 (Pa. Super. 1995)
(order denying post-sentence motion acts to finalize judgment of sentence;
thus, appeal is taken from judgment of sentence)). We have amended the
caption accordingly.



                                           -2-
J-S58006-14


than sixty-eight years’ incarceration. This timely appeal followed the denial

of Appellant’s post-sentence motion by operation of law.

     Appellant raises ten questions for our review:

           I. Did the trial court err in denying [Appellant’s] motion to
     review the accuser’s Fayette County CYS records in toto?

           II. Did the trial court err in denying [Appellant’s] motion
     to evaluate the accuser?

           III. Did the trial court err by not removing several jurors
     for cause when prejudice was revealed?

            IV. Did the trial court err by denying [Appellant] due
     process by scheduling trial for a time when the accuser’s
     psychologist was on vacation which rendered her unavailable for
     trial?

            V. Did the trial court err when it denied [Appellant] the
     opportunity to present evidence of multiple prior and concurrent
     false accusations of the same or similar acts?

           VI. Did the trial court err by allowing witnesses subsequent
     to accuser to give hearsay testimony as to statements made by
     accuser?

           VII. Did the trial court err when it denied, by operation of
     law, [Appellant’s] request for a new trial based upon after
     discovered evidence of accuser’s sworn testimony that
     contradicts her testimony at trial?

           VIII. Did the Commonwealth present sufficient evidence to
     sustain the verdict of guilty for each count, including: 1. rape of
     a child; 2. involuntary deviate sexual intercourse; 3. aggravated
     indecent assault of a child; 4. indecent assault on a person less
     than thirteen years of age; 5. indecent exposure; 6. endangering
     welfare of children; 7. recklessly endangering another person; 8.
     unlawful restraint/involuntary servitude; 9. false imprisonment;
     and 10. terroristic threats?

          IX. Was the verdict of guilty entered against the weight of
     the evidence on each count, including: 1. rape of a child; 2.

                                    -3-
J-S58006-14


       involuntary deviate sexual intercourse; 3. aggravated indecent
       assault of a child; 4. indecent assault of a person less than
       thirteen years of age; 5. indecent exposure; 6. endangering
       welfare of children; 7. recklessly endangering another person; 8.
       unlawful restraint/involuntary servitude; 9. false imprisonment;
       and 10. terroristic threats?

              X.    Did the trial court abuse its discretion when it
       sentenced [Appellant] to an aggregate period of incarceration of
       thirty-four (34) years to sixty-eight (68) years?

(Appellant’s Brief, at 5-6).2

         Preliminarily, we are reminded of the observation by the
       Honorable Ruggero J. Aldisert, Senior Circuit Judge of the United
       States Court of Appeals for the Third Circuit, that this Court has
       previously cited in Kenis v. Perini Corp., 452 Pa. Super. 634,
       682 A.2d 845 (1996), as well as other cases:

           When I read an appellant’s brief that contains ten or
         twelve points, a presumption arises that there is no merit to
         any of them.      I do not say that it is an irrebuttable
         presumption, but it is a presumption that reduces the
         effectiveness of appellate advocacy. Appellate advocacy is
         measured by effectiveness, not loquaciousness.

       Id. at 847 n.3 (citations omitted); see also Commonwealth v.
       Snyder, 870 A.2d 336, 340 (Pa. Super. 2005) (“[T]he
       effectiveness of appellate advocacy may suffer when counsel
       raises numerous issues, to the point where a presumption arises
       that there is no merit to any of them.”) (citations omitted).

J.J. DeLuca Co., Inc. v. Toll Naval Associates, 56 A.3d 402, 409-10 (Pa.

Super. 2012).



____________________________________________


2
  The Commonwealth received a requested extension, but did not file a brief
in this appeal.




                                           -4-
J-S58006-14


       After a thorough review of the record, Appellant’s brief, the applicable

law, and the well-reasoned, thorough opinion of the Honorable John F.

DiSalle, we conclude that there is no merit to any of the issues Appellant has

raised on appeal.       The trial court opinion properly disposes of all of the

questions presented.3       (See Trial Ct. Op., at 10-45) (finding that the trial

court: (1) properly protected confidentiality of child-abuse investigations,

after in camera review; (2) properly denied the defense request for

psychological evaluation of victim by a defense expert; (3) properly denied a

challenge to certain jurors for cause where the jurors on questioning by the

court agreed they could render a fair, impartial and unbiased verdict; (4) did

not deny due process in scheduling trial while the victim’s psychologist was

on vacation, where there was no contemporaneous objection, or request for

continuance, and after review of the entire record, the court found no basis

for reasonable doubt of Appellant’s guilt, such that psychologist’s testimony

would not have affected the outcome of the trial; (5) properly applied Rape

Shield Law where Appellant failed to comply with 18 Pa.C.S.A. § 3104(b),

requiring written motion and offer of proof of victim’s past sexual conduct;

(6) properly admitted alleged hearsay statements where Appellant failed to

offer contemporaneous objection; (7) properly denied a new trial on a claim

____________________________________________


3
  We note that Judge DiSalle, the author of the trial court opinion, did not
preside at the trial. The Honorable Paul Pozonsky, who presided at the jury
trial, retired on June 30, 2012. (See Trial Ct. Op., at 1 n.1).



                                           -5-
J-S58006-14


of after discovered evidence where Appellant failed to offer necessary and

appropriate details of the alleged independent proceeding, and the purported

evidence would have been introduced solely for impeachment; (8) properly

decided that the evidence viewed in the light most favorable to the

Commonwealth was sufficient to prove all elements of all offenses charged;

(9) properly rejected the challenge to weight of evidence where the victim

and other Commonwealth witnesses were credible and the jury verdict did

not shock the conscience of the trial court; and (10) properly determined

sentence   was not     excessive      where sentence   was   within Sentencing

Guidelines, sentence was not the product of partiality, prejudice, bias or ill

will, and the sentencing court found several aggravating factors, including

tender age of victim, Appellant’s position of trust as a caregiver, his lack of

remorse, and his blame of the government). Accordingly, we affirm on the

basis of the trial court’s opinion.

      Judgment of sentence affirmed.

      Gantman, P.J., joins the Memorandum.

      Bender, P.J.E., concurs in the result.




                                        -6-
J-S58006-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/7/2014




                          -7-